Exhibit 10.1

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Settlement Agreement and Mutual Release (the “Agreement”) is entered into
this       day of December 2004 (the “Date”), by and among Primary Business
Systems, Inc. (“PBS Inc”), Primary Business Systems, L.L.C., (“PBS LLC”), Rick
Matthews (“Matthews”), Suburban Capital Corporation (“Suburban”), Pine Services,
Inc. (“Pine”), and Frank Custable, Jr. (“Custable”).  PBS Inc, PBS LLC,
Matthews, Suburban, Pine and Custable are sometimes collectively referred to
herein as the “Parties.”

 

Recitals

 

WHEREAS, on or about September 27, 2002, PINE and PBS LLC entered into that
certain stock purchase agreement (“Stock Purchase Agreement”) for the purchase
by PBS LLC from Pine shares Common Stock of in Sharecom, Inc., now known as PBS
Inc., representing approximately 59.7% of the then outstanding shares of PBS
Inc, for a purchase price of $550,000 payable within 36 months of the date
thereof;

 

WHEREAS, on or about November,       , 2002, Suburban and PBS Inc and PBS LLC
entered into that certain advisory agreement (the “Advisory Agreement”) pursuant
to which Suburban agreed to provide certain consulting services and programs to
PBS Inc and PBS LLC in exchange for shares of PBS Inc.; and

 

WHEREAS, on or about November 29, 2002, Matthews, Amanda Sinclair, Connie
Mathews (sometimes referred to as the Matthews Family”) and PBS Inc. entered
into a Stock Acquisition Agreement (“Stock Acquisition Agreement”) whereby PBS
Inc acquired all of the ownership interests of PBS LLC from the Matthews Family
in exchange for a number of shares of PBS Inc sufficient to provide the Matthews
Family with approximately 90% of the outstanding shares of PBS Inc.;

 

--------------------------------------------------------------------------------


 

WHEREAS a dispute arose among the parties regarding the quality and quantities
of certain services and products to be provided by Pine and Suburban to PBS Inc
and PBS LLC;

 

WHEREAS, Suburban filed a lawsuit against PBS LLC, PBS Inc and Ed Wells
(“Wells”) styled Suburban Capital Corporation v. Primary Business Systems,
L.L.C., et al., Case No. 03-CV-4194, in the United States District Court of the
Northern District of Illinois, Eastern Division alleging breach of the Advisory
Agreement (the “Suburban Lawsuit”);

 

WHEREAS, Pine filed a lawsuit against PBS LLC styled Pine Services, Inc. v.
Primary Business Systems L.L.C., Case No. 03-CV-7832, in the United States
District Court for the Northern District of Illinois, Eastern Division alleging
a breach of the Stock Purchase Agreement (the “Pine lawsuit”);

 

WHEREAS, PBS LLC filed a lawsuit against Pine and Custable styled Primary
Business Systems, LLC v. Frank Custable, Jr. and Pine Services, Inc., Cause No.
2003-CI-19857, in the 285th Judicial District Court, Bexar County, Texas
alleging fraud and breach of contract (the “First PBS Lawsuit”).  PBS LLC also
filed suit against Suburban in a lawsuit styled Primary Business Systems, LLC v.
Suburban Capital Corporation, Case No. 2004-CI-02171, in the 37th Judicial
District, Bexar County, Texas (the “Second PBS Lawsuit”);

 

WHEREAS, the Court entered a default judgment against Pine and Custable in the
amount of $4,700,000.00 (the “Judgment”) in the First PBS Lawsuit, which Pine
and Custable appealed in a suit styled Frank Custable and Pine Services, Inc. v.
Primary Business Systems, LLC, Appeals No. 04-04-        , before the Fourth
Court of Appeals for the State of Texas (the “Appeal”, together with the
Suburban Lawsuit, the Pine Lawsuit, the First PBS Lawsuit and the Second PBS
Lawsuit, the “Lawsuits”);

 

--------------------------------------------------------------------------------


 

WHEREAS, PBS LLC, PBS Inc and Matthews deny all claims made by Suburban, Pine
and Custable in the Lawsuits, and Suburban, Pine and Custable deny all claims
made by PBS LLC in the Lawsuits; and

 

WHEREAS, the Parties acknowledge that a bona fide dispute and controversy exists
between and among them, both as to liability and damages, if any, relating to
the facts in question and underlying the Lawsuit; and

 

WHEREAS, the Parties have reached an agreement to compromise and settle their
disputes; and

 

WHEREAS, the Parties have and do hereby compromise, settle and resolve all
pending disputes, claims, actions, suits, demands, causes of action, debts,
liabilities, agreements, contracts, or promises that would have been asserted or
which were asserted by and between the Parties;

 

NOW THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES AND COVENANTS SET FORTH
HEREIN AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF
WHICH ARE HEREBY ACKNOWLEDGED, THE PARTIES AGREE AS FOLLOWS:

 

1.               It is the intent of the Parties to rescind or unwind the
transactions completed under the Stock Purchase Agreement and the Stock
Acquisition Agreement.  Further, the Parties acknowledge and agree that PBS Inc,
as a reporting company subject to the Securities and Exchange Act of 1934, as
amended, (the “Act”) and rules and regulations (“Rules”) of the Securities and
Exchange Commission (“SEC”), shall be required to make certain filings under the
Act (“SEC Filings”) with respect to the transactions contemplated hereby
(including, without limitation Section 6 hereof), and except as specifically
stated otherwise herein, the transactions contemplated hereby may not become
effective until such filings and

 

--------------------------------------------------------------------------------


 

all applicable timeframes required under the Act and the Rules have been
completed.  Pine and Custable shall provide any information reasonably required
by PBS Inc in connection with the SEC Filings.

 

2.               PBS LLC shall receive the sum of $200,000.00 USD, jointly and
severally, from Pine and Custable in full settlement of all claims that PBS LLC,
PBS Inc, Matthews, or the Matthews Family have asserted or could have asserted
in the Lawsuits and in satisfaction of the Judgment.  Such amount shall be wired
to the trust account of Loeffler Tuggey Pauerstein Rosenthal LLP according to
the instructions on Exhibit “A” in the amounts and on the dates described herein
paragraph 2:

 

a.               $50,000 USD immediately upon the execution of this Agreement,
but not later than two (2) days after the date of this Agreement;

 

b.              $50,000 USD no later than six (6) months following the Date of
this Agreement;

 

c.               $50,000 USD no later than one (1) year following the Date of
this Agreement; and

 

d.              $50,000 USD no later than 30 months following the Date of this
Agreement.

 

3.               Pine and Custable shall execute the secured promissory note and
security agreement attached hereto as Exhibit “B” (the “Note”).  Matthews shall
transfer ownership of 59.7% of the outstanding shares of PBS Inc (or 51,766,968
common shares) currently held by Ed Wells in escrow (the “Control Block Shares”)
back to Pine and such share certificate(s) shall remain in the possession of Ed
Wells as escrow agent pursuant to the escrow agreement attached hereto as
Exhibit “C”.  The Control Block Shares or a number equivalent to 59.7% of the
outstanding shares of Primary Business Systems, Inc., f/k/a Sharecom, Inc.,
shall serve as collateral for the payment in full of the principal and interest
on the Note, as more described therein.  In the event of any uncured default of
the payments described

 

--------------------------------------------------------------------------------


 

both in paragraph 2(b) through 2(d) and in the Note, the sole recourse of any
party under this Agreement shall be enforcement of the terms of the Note and the
security agreement.

 

4.               In light of the rescission of the transactions with Pine,
without the shares in PBS Inc represented thereby, the Matthews Family would
have had no business purpose in entering into the Stock Acquisition Agreement,
and therefore, the Matthews family shall effect the reversal of those 2,696,256
common shares of PBS Inc transferred to them and those members of PBS LLC in
consideration for the transfer of 100% of the shares of PBS LLC as set forth
under the Stock Acquisition Agreement.  In exchange, PBS Inc shall transfer all
the shares of PBS LLC, to Matthews and his nominees as stated in Exhibit “D” to
this Agreement. and Primary HR Services, LLC

 

5.               In light of the rescission of the transactions with Pine,
without the shares in PBS Inc. represented thereby, the Matthews Family would
have had no business purpose in selling its ownership in Primary HR Services,
L.L.C. or AHJR, Inc. to PBS Inc., and therefore Matthews shall effect the
reversal of those shares of PBS Inc transferred to him and those shareholders of
AHJR, Inc., d/b/a Concord Staffing Services and Primary HR Services, L.L.C. in
consideration for the transfer of 100% of the shares of AHJR, Inc., d/b/a
Concord Staffing Services and Primary HR Services, L.L.C.  In exchange, PBS Inc
shall transfer all the shares of AHJR, Inc., d/b/a Concord Staffing Services and
Primary HR Services, L.L.C to Matthews and his nominees as stated in Exhibit
“D2” to this Agreement.

 

6.               Matthews, Amanda Sinclair and Connie Matthews shall (i) return
24,677,630 shares of PBS Inc to PBS Inc, following which, as a result of the
completion of the transactions under this Agreement the Matthews Family shall
not own, of record or beneficially, any shares of Common Stock of PBS Inc.,
based on the following:

 

--------------------------------------------------------------------------------


 

a.               In light of the rescission of the transactions with Pine,
without the shares in PBS Inc. represented thereby, the Matthews Family would
have had no business purpose in selling its ownership in Primary HR Services,
L.L.C. or AHJR, Inc. to PBS Inc., and therefore Matthews shall effect the
reversal of those shares of PBS Inc transferred to him and those shareholders of
AHJR, Inc., d/b/a Concord Staffing Services and Primary HR Services, L.L.C. in
consideration for the transfer of 100% of the shares of AHJR, Inc., d/b/a
Concord Staffing Services and Primary HR Services, L.L.C.  In exchange, PBS Inc
shall transfer all the shares of AHJR, Inc., d/b/a Concord Staffing Services and
Primary HR Services, L.L.C to Matthews and his nominees as stated in Exhibit
“D2” to this Agreement; and

 

b.              The cancellation by the Matthews Family of all debt owed by PBS,
Inc. to the Matthews Family, including but not limited to the $593,294.00 owed
to Matthews as deferred compensation; and

 

c.               The cancellation by PBS Inc. of the $61,549.00 owed by to it by
Consumers Insurance Agency, Inc.

 

7.               Matthews, Amanda Sinclair and Connie Matthews shall resign as
officers and directors of PBS Inc. upon the transfer of the shares described in
this Agreement.

 

8.               Suburban, Pine and Custable hereby fully and finally release,
remises and discharge PBS Inc and PBS LLC and all of its members, venturers,
directors, shareholders partners, affiliated companies or partnerships,
officers, agents, attorneys, and employees, including but not limited to Patrick
Matthews, Amanda Sinclair, and Connie Matthews (together, the “PBS Releasees”)
of and from all claims, demands, debts, liabilities, suits, actions, causes of
action, rights, or damages (the “Claims”), whether known or unknown to

 

--------------------------------------------------------------------------------


 

Suburban, Pine or Custable and whether fixed or contingent, that Suburban, Pine
or Custable now has, in the past had, or in the future may have against the PBS
Releasees, or any of them, based on, arising out of, or related to any act,
fact, conduct, omission, contract, agreement, representation, statement,
occurrence, event, or other matter that took place in whole or in part prior to
the date of this Agreement, including but not limited to: (i) all Claims based
on, arising out of, or related to any verbal agreement between or among the
Parties, the Stock Purchase Agreement or the Advisory Agreement; (ii) all Claims
or any dealings or transaction between or among Suburban, Pine, Custable and the
PBS Releasees; and (iii) all Claims that were alleged in, or that could have
been alleged in the Lawsuit by Suburban, Pine or Custable against the PBS
Releasees.  Notwithstanding the foregoing, this Agreement does not release,
remise, or discharge PBS LLC or the PBS Releasees from any obligation or
liability based on or arising out of this Agreement and this Agreement shall not
be construed to release any party from any obligation or liability based on or
arising out of its terms and provisions.

 

9.               PBS LLC, PBS Inc and Matthews hereby fully and finally
releases, remises and discharges Suburban, Pine, Custable and all of its or his,
venturers, partners, directors, officers, agents, attorneys, and employees (the
“Custable Releasees”) of and from all claims, demands, debts, liabilities,
suits, actions, causes of action, rights, or damages (the “Claims”), whether
known or unknown to PBS LLC, PBS Inc or Matthews and whether fixed or
contingent, that PBS LLC, PBS Inc or Matthews now has, in the past had, or in
the future may have against the Custable Releasees, or any of them, based on,
arising out of, or related to any act, fact, conduct, omission, contract,
agreement, representation, statement, occurrence, event, or other matter that
took place in whole or in part prior to

 

--------------------------------------------------------------------------------


 

the date of this Agreement, including but not limited to: (i) all Claims based
on, arising out of or related to any verbal agreement between the Parties, the
Stock Purchase Agreement, or the Advisory Agreement; (ii), any dealings or
transactions between or among PBS LLC, PBS Inc, Matthews or the Custable
Releasees; and (ii) all Claims that were alleged in, or that could have been
alleged in the Lawsuit by PBS LLC, PBS Inc or Matthews.  Notwithstanding the
foregoing, this Agreement does not release, remise, or discharge the Custable
Releasees from any obligation or liability based on or arising out of this
Agreement and this Agreement shall not be construed to release any party from
any obligation or liability based on or arising out of its terms and provisions.

 

10.         PBS Inc hereby fully and finally releases, remises and discharges
Matthews, PBS LLC, the Matthews Family and all of its or his, venturers,
partners, directors, officers, agents, attorneys, and employees (the “Matthews
Releasees”) of and from all claims, demands, debts, liabilities, suits, actions,
causes of action, rights, or damages (the “Claims”), whether known or unknown to
PBS Inc whether fixed or contingent, that PBS Inc now has, in the past had, or
in the future may have against the Matthews Releasees, or any of them, based on,
arising out of, or related to any act, fact, conduct, omission, contract,
agreement, representation, statement, occurrence, event, or other matter that
took place in whole or in part prior to the date of this Agreement, including
but not limited to: (i) all Claims based on, arising out of or related to any
verbal agreement between the Parties, the Stock Purchase Agreement, or the
Advisory Agreement; (ii), any dealings or transactions between or among PBS Inc
or the Matthews Releasees; and (ii) all Claims that were alleged in, or that
could have been alleged in the Lawsuits by PBS Inc.  Notwithstanding the
foregoing, this Agreement does not release, remise, or discharge the

 

--------------------------------------------------------------------------------


 

Matthews Releasees from any obligation or liability based on or arising out of
this Agreement and this Agreement shall not be construed to release any party
from any obligation or liability based on or arising out of its terms and
provisions.

 

11.         The Parties agree to submit to the Court orders of dismissal with
prejudice as to each of their respective Claims in the Suburban Lawsuit, the
Pine Lawsuit, the First PBS Lawsuit, the Second PBS Lawsuit and the Appeal in
the forms attached hereto as Exhibits “E1” through “E4” immediately upon the
completion of the actions described in paragraphs 3, 4, 5, 6 and 11.  PBS LLC
agrees to present the fully executed order attached as Exhibit “E1” relating to
the Second PBS Lawsuit to the Presiding Court of Bexar County, Texas and provide
conformed copies of the signed order to Suburban no later than three (3) days
from the date of the order.   PBS LLC also agrees to present the fully executed
order attached as Exhibit “E2” relating to the Appeal to the Clerk of the Fourth
Court of Appeals, sitting in Bexar County, Texas and provide conformed copies of
the signed order to Custable and Pine no later than three (3) days from the date
of the order.  Suburban agrees to present the order attached hereto as Exhibit
“E3” relating to the Suburban Lawsuit to the Clerk for the United States
District Court of the Northern District of Illinois, Eastern Division and
provide conformed copies of the signed order to PBS LLC and Matthews no later
than three (3) days from the date of the order.  Pine agrees to present the
order attached hereto as Exhibit “E4” relating to the Pine Lawsuit to the Clerk
for the United States District Court of the Northern District of Illinois,
Eastern Division and provide conformed copies of the signed order to PBS LLC and
Matthews no later than three (3) days from the date of the order.

 

--------------------------------------------------------------------------------


 

12.         PBS Inc shall use reasonable efforts to cause a proxy statement
filing (or information statement filing) to be filed in accordance with SEC
Rules relating to the transactions contemplated herein to be filed within 45
days of the date hereof, and to obtain “clearance” from the SEC with respect to
such filing as soon as possible and to thereafter submit or mail such filing to
its shareholders in accordance with the SEC rules and the laws of the State of
Nevada.  Pine, Suburban and Custable hereby acknowledge that certain information
may be required from them with respect to the SEC filings and will cooperate
with PBS Inc with respect to its reasonable requests.  Further, Pine, Suburban
and Custable shall provide the names and other necessary identifying information
of the individuals who shall become officers and directors of PBS Inc following
the completion of the transactions discussed herein.

 

13.         The Parties agree that no Party shall intentionally disparage the
business reputation of any other Party nor take any actions that are harmful to
the other Party’s goodwill with current or prospective customers, employees,
agents, business partners, the media or the public.  The Parties recognize that
such actions would cause irreparable harm for which there is no adequate remedy
at law and that the aggrieved Party may seek in state or federal court, and is
entitled to, a temporary restraining order and to preliminary and permanent
injunctive relief to stop any such conduct or statements for any breach or
threatened breach of this Section 7 for a period of two (2) years after the date
of the Agreement.  Bexar County, Texas shall be the exclusive venue for any
action pursuant to this Section 7.

 

14.         The Parties shall not at any time, intentionally divulge to any
person or entity the terms, conditions, details or language of this Agreement
except (i) when required in the course

 

--------------------------------------------------------------------------------


 

of performing each Party’s respective duties hereunder, including but not
limited to those disclosures necessary to the United States Securities and
Exchange Commission OR IN CONNECTION WITH ANY REQUIRED DISCLOSURE WHICH PBS Inc
MAY MAKE UNDER THE ACT OR THE SEC RULES, (ii) with the other Parties’ express
written consent, (iii) where required to be disclosed by court order, subpoena
or other government process, (iv) as required to comply with any law, including
the Internal Revenue Code, or (v) to the Parties respective accountants and
lawyers.  The Parties shall not have responsibility for the divulgence of any
information which is in the public domain.

 

15.         Each of the Parties will bear its own attorneys’ fees and court
costs.

 

16.         The Parties agree and acknowledge that the Agreement is entered into
solely in order to resolve any and all outstanding or contested claims and
disputes so that the Parties may avoid the substantial costs, expenses, and
uncertainties associated with such disputes, the trial of the Lawsuit, and any
other potential litigation with respect to same.  It is also expressly agreed
and acknowledged that neither the execution nor performance of any of the terms
of this Agreement shall constitute or be construed as an admission by any
signatory to this Agreement of any liability or any fact or any indication that
any of the claims or charges made by any of the Parties hereto against each
other have any merit.

 

17.         The Parties represent and warrant that there has not been and will
be no assignment or other transfer of any interest in any Claim that is being
released under this Agreement.  The signatories further represent and warrant
that there has not been and there will be no assignment or other transfer of any
interest in any Claim which either of them may have had

 

--------------------------------------------------------------------------------


 

or now has against the other which arises in any way out of the facts and
circumstances alleged in or in any way related to the Lawsuit.

 

18.         No breach of any provision hereof can be waived unless done in
writing.  Waiver of any one breach shall not be deemed a waiver of any other
breach of the same or other provision hereof.  This Agreement may be amended
only by written agreement executed by all Parties hereto.

 

19.         The Parties and their counsel have reviewed this Agreement and both
Parties have participated in drafting the Agreement.  The Agreement shall not be
construed against any Party on the basis of which Party drafted which provision
of the Agreement.

 

20.         The Parties agree and acknowledge that no promise, inducement, or
agreement not herein expressed has been made to them or any of their
representatives and that this Agreement and constitutes the entire agreement
between the Parties.  The terms of this Agreement are contractual in nature and
not mere recitals.

 

21.         The Parties understand, acknowledge, and agree that if any fact now
believed to be true is found hereafter to be other than, or different from, that
which is now believed, each expressly assumes the risk of such difference in
fact and agrees that this Agreement shall be, and will remain, effective
notwithstanding any such difference in fact.

 

22.         The Parties agree and acknowledge that each of them has had the
opportunity to confer with his or its own counsel prior to the signing of this
Agreement and that each Party fully understands and voluntarily accepts the
terms of this Agreement.

 

23.         This Agreement shall be binding upon and inure to the benefit of,
and be enforceable by, the signatories hereto and their respective successors,
heirs, administrators, trustees, executors and assigns.

 

--------------------------------------------------------------------------------


 

24.         This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  This Agreement may be executed and delivered by
facsimile and, when so delivered, shall be deemed an original document and shall
constitute the valid, binding, and enforceable obligation of the party or
parties so delivering this Agreement.  The signature of any party hereto on a
facsimile transmission of this Agreement shall be deemed an original signature
and shall have the same legal effect as an original signature on an original
document.  No Party hereto may contend that this Agreement, when delivered by
facsimile, is not a valid, binding, and enforceable agreement by reason of the
form of such delivery or that any signature on any facsimile should not be
deemed an original signature.

 

SIGNED this        day of December 2004.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE.]

 

--------------------------------------------------------------------------------


 

 

SUBURBAN CAPITAL CORPORATION

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

PINE SERVICES, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

FRANK CUSTABLE, JR.

 

 

 

PRIMARY BUSINESS SYSTEMS, L.L.C.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

PRIMARY BUSINESS SYSTEMS, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

SUBURBAN CAPITAL CORPORATION

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Patrick Dey Matthews

 

--------------------------------------------------------------------------------


 

[g27791kkimage002.jpg]

 

Loeffler Tuggey Pauerstein Rosenthal LLP

ATTORNEYS AT LAW

 

SAN ANTONIO

 

755 East Mulberry, Suite 200 • San Antonio, TX 78212

Tel 210.354.4300 • Fax 210.354.4034 • www.loefflerllp.com

 

AUSTIN • WASHINGTON DC

 

January 31, 2005

 

VIA FACSIMILE (630) 705-9764 AND

ELECTRONIC MAIL

James E.Musial, Esq. and

C.Michael Kendall, Esq.

2121 W.Army Trail Rd., Ste.105

Addison, IL 60101

 

VIA FACSIMILE (210) 224-2035 AND

ELECTRONIC MAIL

Jo Beth Eubanks

Akin Gump Strauss Hauer & Feld LLP

300 Convent

Suite 1500

San Antonio, Texas 78205

 

Re :                          Global Settlement Agreement by and among Primary
Business Systems, L.L.C., Primary Business Systems, Inc., Rick Matthews , Frank
Custable, Jr., Pine Services, Inc. and Suburban Capital Corporation (“Global
Settlement Agreement”).

 

Dear Mr.Musial and Ms. Eubanks:

 

Based upon the recent discussions among the parties and the additional funds
recently transferred into the trust account of DeLeon, Boggins & Icenogle, P.C.,
Primary Business Systems, L.L.C., Primary Business Systems, Inc. and Rick
Matthews (together, “PBS”) hereby withdraw their claims of breach against Frank
Custable, Jr., Pine Services, Inc. and Suburban Capital Corporation of the
Global Settlement Agreement and the Mediation Agreement as described in my
letter dated January 14, 2005.

 

This withdrawal is not intended, and should not be construed as, a waiver of any
other claims PBS may have against Custable, Pine or Suburban for any current or
future act or omission that may constitute a breach or default of the Global
Settlement Agreement or the Mediation Agreement.

 

--------------------------------------------------------------------------------


 

Furthermore, in recognition of the parties’ ongoing compromise, the parties
hereby agree that the Execution Date as that term is defined in the Global
Settlement Agreement shall be January 31, 2005.  Please sign below where
indicated to reflect your clients understanding of and agreement to this written
amendment to the Global Settlement Agreement.

 

As always, if you have any questions, please feel free to contact me be phone or
email.

 

 

Sincerely,

 

 

 

 

 

Bryan A. Lopez

 

Attorney for Primary Business Systems, Inc.,

 

Primary Business Systems, L.L.C., and Rick

 

Matthews.

 

 

 

 

 

AGREED TO BY:

 

 

 

 

 

 

 

 

Jim Musial

 

Attorney for Suburban Capital Corporation

 

 

 

 

 

 

 

 

Jo Beth Eubanks

 

Attorney for Frank Custable, Jr.

 

And Pine Services, Inc.

 

 

 

 

cc:

Rick Matthews

 

 

Tim Tuggey [FIRM]

 

 

Jonathan D. Pauerstein [FIRM]

 

 

2

--------------------------------------------------------------------------------